Exhibit 10.1

 

Portions of this Exhibit were omitted and filed separately with the Securities
and Exchange Commission pursuant to an application for confidential treatment.
Such portions are marked by a series of asterisks.

 

Execution Copy

 

DISTRIBUTION AGREEMENT

 

THIS DISTRIBUTION AGREEMENT (this “Agreement”) is made and entered into this
24th day of April 2003, by and between Medtech Holdings, Inc., a Delaware
corporation with principal offices at 90 North Broadway, Irvington, New York
10533 (“Distributor”), and OraSure Technologies, Inc., a Delaware corporation
with principal offices at 220 East First Street, Bethlehem, Pennsylvania
18015-1360 (“OSUR”).

 

BACKGROUND

 

OSUR has exclusive rights to develop, manufacture, market, sell and distribute
the Product (as defined below) for the treatment of ordinary warts and plantar
warts by means of a refrigerant. OSUR desires to grant to Distributor the right
to market, sell and distribute the Product under the Distributor Trademarks (as
defined below) on an exclusive basis in certain markets within certain
geographic territories, and Distributor desires to accept such rights, all in
accordance with the terms and subject to the conditions contained in this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual promises
and covenants contained in this Agreement, OSUR and Distributor, intending to be
legally bound, hereby agree as follows:

 

1. DEFINITIONS.

 

1.1 “Affiliate” means, when used with reference to either Distributor or OSUR,
any person or entity directly or indirectly controlling, controlled by or under
common control with Distributor or OSUR, as the case may be. For purposes of
this Agreement, “control” (including with correlative meanings “controlling,”
“controlled by,” or “under common control with”) means: (a) the direct or
indirect ownership, in the aggregate, of at least 50% of the outstanding voting
securities of an entity; (b) the right to receive directly or indirectly, in the
aggregate, at least 50% of the profits or earnings of an entity; or (c) the
right or power, directly or indirectly, to direct or cause the direction of the
policy decisions of an entity, whether by ownership of voting securities,
contract or otherwise.

 

1.2 “Assembly Contractor” means Koninklijke Utermöhlen N.V., or any successor or
assignee thereof or other contractor designated by OSUR to assemble the Product
purchased hereunder.

 

1.3 “Business Day” means any day other than a Saturday, Sunday or day on which
the Federal Reserve Bank of Philadelphia is closed.

 

1.4 “Contract Year” means, with respect to the first Contract Year, the period
beginning on the Effective Date and ending on December 31, 2003 and, with
respect to each subsequent Contract Year, the calendar year beginning on the
date immediately following the end of the preceding Contract Year.



--------------------------------------------------------------------------------

1.5 “Distributor Fiscal Year” means each successive period of twelve (12) months
beginning on each April 1 during the Term (as defined in Section 11.1 hereof).

 

1.6 “Effective Date” means the date first written above.

 

1.7 “FDA” means the United States Food and Drug Administration, or any successor
thereto.

 

1.8 “OTC Market” means the over-the-counter or consumer market within the
Territory for selling Product through retail outlets in the Territory for
ultimate purchase and home use by consumers in the Territory without the
assistance or intervention of, or any prescription from, a medical professional
or health care practitioner.

 

1.9 “Product” means the patented cryosurgical removal system that (i) is
developed, assembled, manufactured, marketed and sold by OSUR or its Affiliates
or designees pursuant to this Agreement, together with all modifications and
improvements that may be made by OSUR to such product from time to time, for the
purpose of treating ordinary warts and plantar warts, and (ii) meets the
Specifications.

 

1.10 “Quarterly Period” means each successive period of three (3) months in a
Contract Year with the first such three (3) month period beginning on the first
day of a calendar year.

 

1.11 “Specifications” means the Product specifications set forth in Exhibit 1.11
to this Agreement, as such specifications may be modified or amended pursuant to
Section 8.4 of this Agreement.

 

1.12 “Territory” means the United States and Canada, and their respective
territories and possessions.

 

1.13 “Unit” means a single unit of Product as described in the Specifications.

 

2. APPOINTMENT.

 

2.1 Distribution Rights. In accordance with the terms and subject to the
conditions contained in this Agreement, OSUR hereby grants to Distributor, on an
exclusive basis during the Term (as defined in Section 11.1 hereof), the right
to market, promote, sell and distribute the Product solely in the OTC Market in
the Territory, and Distributor hereby accepts such rights.

 

2.2 Reservation of Rights. Distributor acknowledges and agrees that nothing in
this Agreement shall preclude OSUR from importing, marketing, manufacturing,
promoting, using, selling or distributing the Products outside the Territory, or
outside of the OTC Market in the Territory, either directly or indirectly
through one or more distributors, sub-distributors or agents for any purpose.

 

2.3 Subdistributors. In exercising its rights hereunder, Distributor may engage
subdistributors or agents as provided in this Section 2.3. Distributor shall
enter a written agreement with each sub-distributor or agent, requiring the
sub-distributor or agent to comply with Distributor’s obligations under this
Agreement with respect to distribution of the Product in the OTC Market in the
Territory. Upon request, Distributor shall provide a copy of the sub-distributor
or agent agreement to OSUR. Distributor’s use of sub-distributors or agents does
not relieve Distributor of any obligations under this Agreement.

 

2



--------------------------------------------------------------------------------

2.4 Right of First Negotiation. The parties acknowledge that there may be
opportunities to distribute the Product in the OTC Market in countries outside
the Territory. If, during the Term, either party identifies such an opportunity
with respect to a country outside the Territory, and OSUR elects to distribute
the Product in the OTC Market in such country, and is not precluded or limited
(by contract or otherwise) in granting distribution rights to Distributor to the
Product in the OTC Market in such country, OSUR will notify Distributor of its
desire to distribute the Product in the OTC Market in such country (the “Product
Notice”) and may (at its option) provide Distributor a form of distribution
agreement or summary of terms, which will state (among other items) the price,
term, minimum purchase requirements, and other principal terms under which OSUR
is willing to grant Distributor rights to the Product in the OTC Market in such
country. For a period of thirty (30) days following the date of the Product
Notice, the parties shall negotiate in good faith regarding the terms and
conditions of a distribution agreement with respect thereto. If, following such
30-day period, the parties have not executed and delivered a mutually acceptable
form of distribution agreement, then (i) Distributor’s right of first
negotiation with respect to all countries outside the Territory under this
Section 2.4 shall terminate and (ii) OSUR shall be free to offer the right to
distribute the Product in the OTC Market in any country outside the Territory.
Schedule 2.4 herein is a complete and accurate list (as of the date of this
Agreement) of all countries outside the Territory where OSUR’s Histofreezer®
wart removal system is sold or where agreement has been reached by OSUR with a
third party to distribute such product.

 

2.5 Independent Contractor. Distributor is, and at all times shall be, an
independent contractor. Nothing contained in this Agreement shall be construed
as constituting Distributor as an agent, partner, joint venturer or employee of
OSUR, or cause OSUR to be liable for any of the debts or obligations of
Distributor, nor shall Distributor have the right or authority to act for or
incur any liability or obligation of any kind, express or implied, in the name
of or on behalf of OSUR or its Affiliates.

 

3. OBLIGATIONS.

 

3.1 By Distributor.

 

3.1.1 Level of Effort. Distributor shall use commercially reasonable efforts to
market, promote, sell and distribute the Product in the OTC Market. In
connection therewith, Distributor shall maintain, at its own expense, an
adequately trained staff to enable Distributor to fulfill its obligations under
this Agreement.

 

3.1.2 Restrictions. During the Term, Distributor shall not, directly or
indirectly, import, promote, market, use, sell or otherwise distribute or
provide (or arrange any promotion, marketing, use, sale, distribution or
provision of) the Product (a) in any country or territory outside of the
Territory (unless Distributor has acquired additional distribution rights to
such countries or territories from OSUR) or (b) in any market other than the OTC
Market. Distributor shall notify OSUR of any sale or order of Product or other
occurrence that violates this Section 3.1.2 promptly upon learning thereof.

 

3.1.3 Sales Leads Outside of the Territory or OTC Market. Distributor shall

 

3



--------------------------------------------------------------------------------

refer to OSUR all sales leads that come to its attention with respect to the use
of the Product outside of the Territory or OTC Market and, as soon as reasonably
possible, inform OSUR of the identity of such sales lead.

 

3.1.4 Product Labeling; Supporting Materials; Training. Distributor shall ensure
that all Product purchased hereunder is distributed into the OTC Market only
with the labeling, inserts and instructions approved in writing by OSUR.
Distributor shall produce and use sufficient quantities of promotional
materials, including sales aids, brochures, product briefs, advertisements and
similar materials relating to the Product (including references and/descriptions
on its website) for purposes of promoting, marketing, selling and distributing
the Product in the OTC Market; provided that all such materials (in print,
electronic or any other type of media) shall be subject to the written approval
of OSUR prior to their use (which approval shall not be unreasonably withheld or
delayed). In addition, Distributor shall provide appropriate customer support to
maintain and foster customer satisfaction.

 

3.1.5 Compliance with Laws. Distributor shall comply with all applicable
treaties, laws, rules and regulations in connection with its promotion,
marketing, use, sale or distribution of the Product in the OTC Market, its
supply of the Distributor Components (as defined below) and its performance of
its obligations under this Agreement. Without limiting the generality of the
foregoing, Distributor shall comply with all applicable FDA or other regulatory
approvals, clearances or registrations obtained by OSUR for the sale or
distribution of the Product in the OTC Market.

 

3.1.6 Competition. During the Term, Distributor and its Affiliates shall not,
directly or indirectly, (a) import, market, manufacture, use, promote, sell,
distribute or purchase any cryosurgical wart or lesion removal product that
directly competes with the Product (a “Competing Product”) or (b) engage in,
provide services for or acquire or hold an interest in any company, entity or
business (as owner, stockholder, partner, co-venturer, director, officer,
employee, consultant or otherwise) that imports, manufactures, markets,
promotes, sells or distributes a Competing Product. Notwithstanding the
foregoing, nothing contained herein shall be deemed to prevent or preclude an
entity not party to this Agreement from acquiring an equity ownership interest
in Distributor (the “Acquiring Party”) under circumstances where such Acquiring
Party becomes an Affiliate of Distributor and has a business, existing prior to
such acquisition, under which it imports, markets, manufactures, uses, promotes,
sells or distributes a Competing Product. In the event of such an acquisition by
an Acquiring Party, OSUR shall have the right to terminate this Agreement upon
not less than twelve (12) months prior written notice to Distributor. If any
provision of this Section 3.1.6 shall be held unenforceable because of scope,
duration or area of its applicability, it shall be deemed modified to the extent
necessary to make it enforceable, while preserving its intent.

 

3.1.7 Marketing Plan. Distributor shall develop a written annual plan for the
marketing and sale of the Product in the OTC Market and Territory. Distributor
shall deliver such plan to OSUR within thirty (30) days after the date of this
Agreement. In addition, Distributor shall provide OSUR with a written update of
its marketing and sales plan at least sixty (60) days in advance of the
commencement of each Distributor Fiscal Year during the Term, beginning with the
Distributor Fiscal Year that begins on April 1, 2004.

 

4



--------------------------------------------------------------------------------

3.2 By OSUR.

 

3.2.1 Regulatory Approvals; Compliance with Laws. The parties acknowledge that
OSUR has obtained FDA clearance to manufacture, market, sell, use and distribute
the Product in the OTC Market in the United States, but has not yet sought any
required regulatory approval, clearance or registration in Canada. OSUR shall
have no obligation to sell or supply Product to Distributor for sale or
distribution in Canada, and Distributor shall have no right to distribute
Product in Canada, until OSUR obtains any required regulatory approvals,
clearances or registration for the import, distribution and sale of the Product
in the OTC Market in Canada. OSUR shall use commercially reasonable efforts to
obtain such required regulatory approvals, clearances and registrations for the
Product in Canada, but there is no assurance, representation or warranty that
OSUR will be successful in such efforts and its failure to obtain any such
regulatory approval, clearance or registration in Canada shall not constitute a
breach of this Agreement. OSUR shall use commercially reasonable efforts to
maintain all approvals, clearances or registrations of the FDA and, to the
extent obtained, any regulatory authority in Canada, for the manufacturing,
marketing, sale, use or distribution of the Product in the OTC Market in the
Territory. All such approvals, clearances and registrations shall be maintained
in the name of OSUR. Distributor shall, at OSUR’s expense, cooperate and provide
reasonable assistance and technical support in obtaining and maintaining all
such approvals, clearances and registrations. OSUR shall comply with all
applicable treaties, laws, rules and regulations within the Territory, including
the Quality System Regulations promulgated by the FDA, in connection with its
provision of the Product to Distributor and its performance of its obligations
under this Agreement.

 

3.2.2 Training. OSUR shall provide reasonable technical support and training to
Distributor in the use and performance of the Product, which training shall be
at times and places and for durations mutually agreed to by the parties.

 

3.3 Technical Support. OSUR shall provide and maintain, at its own expense,
adequate support services and a staff properly trained in all aspects of the
Product to provide the Distributor with such levels of technical support
throughout the Term that are commercially reasonable in light of the then
current and reasonably anticipated sales volumes of the Product in the OTC
Market.

 

4. SUPPLY; ORDERING AND DELIVERY.

 

4.1 Requirements. In accordance with the terms and subject to the conditions
contained in this Agreement, OSUR shall assemble and sell to Distributor, and
Distributor shall purchase from OSUR, all of Distributor’s requirements for the
Product to be marketed, sold, used or distributed in the OTC Market in the
Territory. OSUR’s obligation to assemble and supply Product to Distributor shall
be subject to Distributor’s compliance with its obligation to supply Distributor
Components as set forth in Section 4.2 below.

 

4.2 Supply of Distributor Components. Distributor shall supply, at its sole
cost, the following components and deliver such components to the Assembly
Contractor, for use in packaging and assembling Products purchased hereunder
(the “Distributor Components”):

 

(i) Boxes for each Unit of Product with labeling approved by OSUR;

 

5



--------------------------------------------------------------------------------

(ii) Package inserts or instructions in form approved by OSUR;

 

(iii) Shipping case (standard corrugated);

 

(iv) Shipping case label in form approved by OSUR;

 

(v) Security detection devices (Checkpoint or SensorMatic); and

 

(vi) Transparent tamper resistant labels for box lids (if required).

 

Distributor shall ensure that all Distributor Components are manufactured,
stored and supplied in accordance with the Specifications and all applicable
treaties, laws, rules and regulations within the Territory. Distributor shall
supply Distributor Components with sufficient lead-times and in sufficient
quantities as directed by OSUR to permit the packaging and assembly of Product
purchased hereunder and delivery to Distributor in accordance with Distributor’s
Purchase Orders (as defined in Section 4.6).

 

4.3 Terms and Conditions. The terms and conditions of this Agreement shall
control all sales of Product by OSUR to Distributor. No different or additional
terms and conditions on any purchase order, acknowledgment or other transmittal,
whether a standard business form or otherwise, utilized by Distributor or OSUR
in connection with the sale by OSUR of Product to Distributor shall be construed
or deemed to be an amendment of or supplement to this Agreement or otherwise
binding on either Distributor or OSUR.

 

4.4 Prices.

 

4.4.1 Product Price.

 

(a) Subject to Sections 4.4.2 and 4.4.5, below, Distributor shall pay OSUR $***
for each Unit purchased hereunder (the “Price”), which Price was calculated
pursuant to the following formula:

 

Price Calculation

(Per Unit)

 

****

 

6



--------------------------------------------------------------------------------

(b) The Parties acknowledge that the Total Assembly Contractor Costs for Product
to be distributed in Canada (“Canadian Product”) may be different than as set
forth above because of different or additional labeling requirements in Canada.
OSUR shall use commercially reasonable efforts to minimize any increase in such
costs for Canadian Product. In the event the Total Assembly Contractor Costs for
Canadian Product are different than as set forth above, the Price for such
Canadian Product shall be determined by incorporating such different costs in
the foregoing formula and the Price, as recalculated, shall be the Price for
Canadian Product. Nothing in this Section 4.4.1(b) shall affect the Price
payable for Product to be distributed in the United States. Canadian Product
purchased at a different Price determined in accordance with this Section
4.4.1(b) shall only be distributed by Distributor in Canada and all other
Product purchased hereunder shall be distributed solely in the United States.

 

4.4.2 Price Increases. The applicable Price payable by Distributor for Product
may be increased, at OSUR’s option, at the beginning of the third Contract Year
and each Contract Year thereafter during the Term, to an amount equal to the
applicable Price then in effect, plus the cumulative percentage increase in the
Index (as defined below) during the most recently completed 12-month period
prior to delivery of the applicable Price Increase Notice (as defined below) for
which the Index data (preliminary or final) is available. By December 1 of each
Contract Year, OSUR will give Distributor notice of any increase in the Price
(the “Price Increase Notice”) for Product to be purchased during the following
Contract Year. For purposes of this Agreement, “Index” shall mean the Consumer
Price Index of the Bureau of Labor Statistics of the U.S. Department of Labor
for Urban Wage Earners and Clerical Workers (Base Year 1982-84=100) for All
Urban Areas. In the event that the compilation and/or publication of the Index
shall be transferred to any other governmental department, bureau, or agency, or
shall be discontinued, then the index most nearly the same as the Index shall be
used.

 

4.4.3 Taxes; Freight. Prices for Product are EX WORKS (Incoterms 2000) the
Assembly Contractor’s facilities and are exclusive of all sales, use, ad valorem
and other similar taxes, customs, duties and other similar imports, fees and
governmental charges, and freight, shipping and insurance charges. Any such
charges shall be the sole responsibility of Distributor.

 

4.4.4 Advertising Participation. Distributor agrees to promote, market and
advertise the Product in the OTC Market in the Territory and OSUR has agreed to
participate in such activities. The text of all promotional, marketing and
advertising materials, programs and messages shall be subject to review and
approval by OSUR, which approval shall not be unreasonably withheld or delayed.
****

 

4.4.5 Price Adjustment Due to Cost Change. Immediately following the execution
of this Agreement, OSUR agrees to employ commercially reasonable efforts to
effect reduction in Total Assembly Contractor Costs reflecting the additional
volume associated with Distributor’s requirements hereunder. **** A Price
adjustment hereunder shall take effect immediately after notice thereof is
provided by OSUR to Distributor. This Section 4.4.5 shall be applied separately
to the Total Assembly Contractor Costs and related Price for Canadian Product
(as defined in Section 4.4.1(b)) and the Total Assembly Contractor Costs and
related Price for Product to be distributed into the United States.

 

7



--------------------------------------------------------------------------------

4.5 Initial Stocking Order. Distributor shall place an initial stocking order
for and purchase at least 250,000 Units during the first Contract Year.
Distributor shall effect such purchase through the delivery of a Purchase Order
(as defined below) immediately following the execution of this Agreement. The
parties shall use commercially reasonable efforts to complete delivery of
150,000 of such Units on or prior to June 30, 2003 and shipment of the remaining
100,000 units on or prior to September 30, 2003. Distributor shall pay for such
Units in accordance with Section 6.1 hereof. Units purchased by Distributor
under this Section 4.5 shall be applied towards Distributor’s minimum purchase
commitment for 2003 under Section 6.2.

 

4.6 Purchases of Product. Distributor shall order Product by issuing binding
purchase orders (each, a “Purchase Order”) to OSUR pursuant to the terms of this
Agreement. Each Purchase Order shall be subject to Section 4.3 and shall state
the quantity of Product to be purchased, delivery date(s), routing instructions,
destination(s) and confirmation of the applicable price hereunder. OSUR shall
indicate its acceptance or rejection of a Purchase Order within five (5)
Business Days after receipt; provided that OSUR may reject a Purchase Order, in
whole or in part, only if: (a) the Purchase Order fails to comply with the terms
and conditions of this Agreement; (b) the delivery date is less than one hundred
twenty (120) days from the date of OSUR’s receipt of the Purchase Order (except
for the initial stocking order under Section 4.5); or (c) the volume under the
Purchase Order and all other accepted Purchase Orders covering the same period
exceeds the volume in Distributor’s then current forecast (delivered pursuant to
Section 4.7) for such period by more than 50%. If requested by Distributor
following Distributor’s receipt of OSUR’s rejection notice under clause (c)
above, OSUR will use commercially reasonable efforts to deliver the excess
volume of Product specified in the rejected Purchase Order, but OSUR’s failure
to so deliver the excess volume shall not be a breach of this Agreement. OSUR’s
sole obligation in filling any accepted Purchase Orders shall be to use
commercially reasonable efforts to fill Distributor’s orders for Product. In no
event shall OSUR be liable to any third party for OSUR’s failure to deliver
Product to Distributor by any delivery due date set forth in any Purchase Order.
Each Purchase Order shall be for a minimum of 50,000 Units.

 

4.7 Forecasts. Within thirty (30) days after the Effective Date, Distributor
shall provide to OSUR a written forecast of Distributor’s anticipated monthly
requirements for Product during the 2003 calendar year. Thereafter, no later
than sixty (60) days before the beginning of each Quarterly Period during the
Term, Distributor shall provide OSUR with an additional, written forecast of
Distributor’s anticipated monthly requirements for the Product during the
subsequent twelve (12) month period. Each forecast required to be delivered by
Distributor under this Section 4.7 shall be nonbinding except for the first
three (3) months of such forecast, which shall constitute a binding commitment
to purchase by Distributor.

 

4.8 Shipment. OSUR shall ship Products EX WORKS (Incoterms 2000) the Assembly
Contractor’s facilities. All risk of loss, damage, spoilage, improper storage,
mishandling and negligence for all Product shall pass to Distributor at the time
of delivery to the shipper at the Assembly Contractor’s facilities. Distributor
shall maintain insurance covering the replacement value of such Product prior to
payment of the Price therefor and shall name OSUR as an additional insured and
loss payee in respect of such Product. If Distributor requests non-standard
packaging, OSUR shall use reasonable efforts to accommodate that request,
provided that Distributor provides all required packaging. OSUR shall ensure
that all Products are suitably packed for shipment in OSUR standard containers.
OSUR shall provide to Distributor, not less than three (3) Business Days in
advance of each shipment, all necessary information relating to such shipment,
including without limitation, the number of Units, cases, pallets and lot
numbers.

 

8



--------------------------------------------------------------------------------

4.9 Records. Distributor shall maintain accurate and complete records of each
sale of the Product, including without limitation, the name and address of the
purchaser, the date of purchase, quantity, type and batch numbers of Product
sold in each country, total volume of Product sold in the Territory, and
information regarding other products that compete with any of the Products in
the Territory known to Distributor. Distributor shall maintain such records for
at least three years from the date of sale, or such longer period as reasonably
requested by OSUR. In addition to the foregoing, Distributor shall comply with
all record-keeping requirements imposed by the FDA or other regulatory or
governmental authorities in the Territory. Upon request, Distributor shall
provide OSUR with copies of any records required to be maintained under this
Section 4.9, including such records as may be necessary for OSUR to comply with
all regulatory approvals related to the import, marketing, sale, use or
distribution of the Products in the Territory and any other requirements of the
FDA or other regulatory authority.

 

5. INTELLECTUAL PROPERTY.

 

5.1 Branding and Packaging. Product labeling, packaging and package inserts
shall be in the form approved by the FDA or other regulatory authorities in the
Territory, and shall use the Compound W trademark and trade dress of Distributor
(“Distributor Trademarks”), in accordance with this Section 5.1. The parties
shall cooperate in the design of the package labeling, packaging and inserts for
Product, and the final Product labeling, packaging and inserts shall be subject
to written approval by both parties, which shall not be unreasonably withheld or
delayed. Distributor shall be responsible for supplying adequate quantities of
all packaging, labeling and package inserts in accordance with Section 4.2.
Distributor hereby consents to OSUR’s use of the Distributor Trademarks on
labeling, package inserts and packaging used to assemble and ship the Product.

 

5.2 Promotional Materials. OSUR hereby consents to the use by Distributor of the
OraSure® trademark and tradename (the “OSUR Trademark”) on promotional materials
solely for the purpose of promoting, marketing and selling the Product in the
OTC Market in the Territory. No promotional materials bearing the OSUR Trademark
may be used without OSUR’s prior written approval.

 

5.3 No Other Rights; Allocation of Goodwill. Except for the rights herein,
neither party shall acquire any right, title, or interest in any trademark,
trade name, logo or trade dress, copyright, patent, or any other intellectual
property rights of the other party by reason of this Agreement. Distributor
acknowledges and agrees that all use of any of the OSUR Trademark and all of the
goodwill associated therewith shall inure solely to OSUR’s benefit. OSUR
acknowledges and agrees that all use of any of the Distributor Trademarks and
all of the goodwill associated therewith shall inure solely to Distributor’s
benefit

 

5.4 Effect of Termination. Upon termination of this Agreement, both parties
shall immediately cease all use of the other party’s trademarks, trade names,
logos and trade dress, except such use as is necessary to complete the
manufacturing, assembly and sale of Product under open Purchase Orders at the
time of termination, to complete the manufacturing and assembly of Product with
OSUR’s remaining inventory of components therefore and to sell off such party’s
Product inventory, as permitted under Section 11.3.4.

 

9



--------------------------------------------------------------------------------

6. PAYMENT TERMS; MINIMUM PURCHASE COMMITMENTS.

 

6.1 Payment Terms. Distributor shall pay OSUR all amounts due under this
Agreement no later than sixty (60) days from the date of an invoice from OSUR
for such amounts based on actual (not prospective) shipment. Overdue amounts
shall bear interest at a rate of one percent (1%) per month or such lower rate
required by law, until paid. Distributor shall not have any right to set off or
withhold any amounts due OSUR hereunder arising out of, or based upon, any
counter-claim, breach of contract, tort or other action against OSUR.

 

6.2 Minimum Purchase Commitments. Distributor agrees to purchase at least
250,000 Units of Product under this Agreement during each Contract Year. To the
extent Distributor purchases more than 250,000 Units in any Contract Year, such
excess shall not be counted towards meeting Distributor’s minimum purchase
commitment in any subsequent Contract Year.

 

6.3 Failure to Meet Commitments. In the event Distributor fails to meet the
applicable minimum purchase commitment set forth in Section 6.2. by the end of
any Contract Year, OSUR shall have the right to convert the distribution rights
granted to Distributor hereunder to non-exclusive rights, pursuant to Section
11.2.3. If Distributor fails to purchase at least 150,000 Units of Product in
any Contract Year, OSUR shall have the right to terminate this Agreement,
pursuant to Section 11.2.3.

 

7. WARRANTIES.

 

Limited Product Warranties. OSUR warrants to Distributor that: (a) the Product,
when shipped, will conform to the specifications as set forth in the
Specifications; (b) the Product shall be free from defects in materials and
workmanship for a period equal to the stated shelf life for such Product (the
“Warranty Period”); (c) the Product, when shipped, shall not be “adulterated” or
“misbranded” as those terms are defined by or pursuant to the Federal Food,
Drug, and Cosmetic Act, as amended; and (d) the Product, when shipped, will have
been manufactured and otherwise handled in compliance with the Quality System
Regulations then in effect, as promulgated by FDA.

 

7.2 OSUR DISCLAIMER. THE EXPRESS LIMITED WARRANTIES FOR THE PRODUCT SET FORTH IN
SECTION 7.1. OF THIS AGREEMENT AND THE ADDITIONAL REPRESENTATIONS AND WARRANTIES
SET FORTH IN SECTION 8.1.2 OF THIS AGREEMENT ARE IN LIEU OF ALL OTHER
REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESSED OR IMPLIED. OSUR HEREBY
DISCLAIMS ANY AND ALL OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND,
EXPRESSED OR IMPLIED, WHETHER ARISING FROM A COURSE OF DEALING OR USAGE OF
TRADE, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

 

10



--------------------------------------------------------------------------------

7.3 Distributor’s Warranty Remedies. During the Warranty Period, OSUR shall
replace, at OSUR’s expense, or at Distributor’s option, refund or credit the
purchase price of, any Product that does not comply with the limited warranty
set forth in Section 7.1 of this Agreement. OSUR’s obligation to replace
defective Products or provide a credit or refund pursuant to this Section 7.3
shall not apply to any Products that have been subjected to misuse, mishandling,
storage in a manner inconsistent with labeling, neglect, modification or unusual
physical or chemical stress after delivery to Distributor or where any defect
results from the Distributor Components. This Section 7.3 states Distributor’s
sole and exclusive remedy for failure of any Product to comply with the limited
warranties set forth in Sections 7.1.

 

8. REPRESENTATIONS AND ADDITIONAL WARRANTIES; INDEMNIFICATION.

 

8.1 Representations and Additional Warranties.

 

8.1.1 By Distributor. Distributor represents and warrants to OSUR as follows:
(a) Distributor has full corporate power and authority to enter into and carry
out its obligations under this Agreement; (b) the execution, delivery and
performance of this Agreement will not conflict with, are not inconsistent with
and will not result in any breach of any terms, conditions or provisions of, or
constitute (with due notice or lapse of time, or both) a default under any
agreement, contract, document or instrument to which Distributor is a party or
by which it is otherwise bound; (c) this Agreement has been duly executed and
delivered by Distributor and constitutes the legal, valid and binding obligation
of Distributor, enforceable against Distributor in accordance with its terms;
and (d) no authorization, consent, approval or similar action of or by any third
party is required for or in connection with Distributor’s authorization,
execution, delivery or performance of this Agreement; and (e) the use of the
Distributor Trademarks will not constitute an infringement or dilution of a
third party’s trademark rights in the Territory.

 

8.1.2 By OSUR. OSUR represents and warrants to Distributor as follows: (a) OSUR
has full corporate power and authority to enter into and carry out its
obligations under this Agreement; (b) the execution, delivery and performance of
this Agreement will not conflict with, are not inconsistent with and will not
result in any breach of any terms, conditions or provisions of, or constitute
(with due notice or lapse of time, or both) a default under any agreement,
contract, document or instrument to which OSUR is a party or by which it is
otherwise bound; (c) this Agreement has been duly executed and delivered by OSUR
and constitutes the legal, valid and binding obligation of OSUR, enforceable
against OSUR in accordance with its terms; (d) the manufacture, sale and use of
the Product will not infringe upon, or constitute a misappropriation of, any
third party’s intellectual property rights; (e) no authorization, consent,
approval or similar action of or by any third party is required for or in
connection with OSUR’s authorization, execution, delivery or performance of this
Agreement; and (f) the use of the OSUR Trademark will not constitute an
infringement or dilution of a third party’s trademark rights in the Territory.

 

8.2 Indemnification.

 

8.2.1 By Distributor. Distributor shall indemnify, defend and hold harmless
OSUR, its Affiliates, and the respective directors, officers, employees, agents
and representatives of each of the foregoing, from and against any and all
claims, suits and proceedings by a person or entity (other than a party to this
Agreement or such party’s Affiliates) (individually and

 

11



--------------------------------------------------------------------------------

collectively, “Claims”), and any and all losses, obligations, damages,
deficiencies, costs, penalties, liabilities, assessments, judgments, amounts
paid in settlement, fines, and expenses (including court costs and reasonable
fees and expenses of attorneys) in respect of any Claims (individually and
collectively, “Losses”): (a) arising out of the negligence or willful misconduct
of Distributor or its Affiliates, employees, agents or any other person for
whose actions Distributor is legally liable; (b) for bodily injury, personal
injury, death, property damage or other injury caused by or arising out of or in
connection with the use, handling or storage of any Product by a consumer or
other end-user in a manner inconsistent with the applicable package insert or
labeling for such Product (including without limitation for any indication or
intended use not explicitly described or claimed in the applicable Product
insert) or any misuse, mishandling or improper storage of any Product by
Distributor, any subdistributor or agent of Distributor; (c) arising out of or
in connection with any promotional material, advertisement or claim made by
Distributor or any subdistributor or agent of Distributor or product labeling,
insert or packaging, which is not approved in writing in advance by OSUR; (d)
arising out of or in connection with a material breach by Distributor of any of
its obligations under this Agreement including any representations or warranties
set forth in Section 8.1.1, or the acts or omissions of any distributor,
subdistributor or agent of Distributor or any person or entity claiming to be
acting pursuant to authority from Distributor; (e) the failure to manufacture or
supply any Distributor Component in accordance with applicable law, the
Specifications or as otherwise required under this Agreement; or (f) arising out
of any claim that any of the Distributor Trademarks constitutes an infringement
or dilution of a third party’s trademark rights in the Territory; provided,
however, that Distributor shall have no liability to OSUR for any Claims or
Losses to the extent that such Claims or Losses result from or arise out of: (i)
the negligence or willful misconduct of OSUR or its Affiliates, employees,
agents or any person for whose actions OSUR is legally liable; (ii) a material
breach by OSUR of any of its obligations under this Agreement or its
representations or warranties set forth in Section 8.1.2; or (iii) any
occurrence for which OSUR has liability to Distributor pursuant to Section
8.2.2.

 

8.2.2 By OSUR. OSUR shall indemnify, defend and hold harmless Distributor, its
Affiliates, and the respective directors, officers, employees, agents and
representatives of each of the foregoing, from and against any and all Claims
and Losses: (a) for bodily injury, personal injury, death, property damage or
other injury caused by the defective design or manufacture of the Product
(excluding the manufacture but not the design of the Distributor Components) or
the inadequacy, inaccuracy and insufficiency of any product labeling approved in
writing by OSUR prior to its use, including but not limited to “CAUTION” and
“WARNING” labeling; (b) arising out of the negligence or willful misconduct of
OSUR or its Affiliates, employees, agents or any other person for whose actions
OSUR is legally liable; (c) arising out of or in connection with a material
breach by OSUR of any of its obligations under this Agreement including any
representations or warranties set forth in Section 8.1.2; (d) arising out of any
claim that the OSUR Trademark constitutes an infringement or dilution of a third
party’s trademark rights in the Territory; or (e) arising out of a claim that
any of the manufacture, marketing, import, sale or use of the Product infringes
upon any lawful patent rights; provided, however, that OSUR shall have no
liability to Distributor for any Claims or Losses to the extent that such Claims
or Losses result from or arise out of: (i) the negligence or willful misconduct
of Distributor or its Affiliates, subdistributors, employees, agents or any
person for whose actions Distributor is legally liable; (ii) a material breach
by Distributor of any of its obligations under this Agreement including any
representations or warranties set forth in Section 8.1.1; or (iii) any
occurrence for which

 

12



--------------------------------------------------------------------------------

Distributor has liability to OSUR pursuant to Section 8.2.1. In addition, OSUR
shall have no liability to Distributor with respect to any Claims or Losses in
connection with Product labeling under clause (a), above, if such labeling is
not actually distributed with the Product or Distributor fails to comply with
its obligations hereunder with respect to Product packaging, labeling, inserts,
instructions and promotional materials, including Sections 3.1.4 and 4.2.

 

8.2.3 Indemnification Procedures. Each party shall provide prompt notice to the
other of any actual or threatened Loss or Claim of which the other becomes
aware; provided, that the failure to provide prompt notice shall only be a bar
to recovering Losses or Claims to the extent that a party was prejudiced by such
failure. In the event of any such actual or threatened Loss or Claim, each party
shall provide the other information and assistance as the other shall reasonably
request for purposes of defense, and each party shall receive from the other all
necessary and reasonable cooperation in such defense including, but not limited
to, the services of employees of the other party who are familiar with the
transactions or occurrences out of which any such Loss or Claim may have arisen.
It shall be a condition to indemnification that the indemnifying party be
allowed to control the response to and any settlement or defense of any Claim,
or the portion of any Claim, as to which indemnification is sought at the
indemnifying party’s sole expense and with counsel of its own choosing. After
notice from the indemnifying party to the indemnified party of its election to
assume the defense of a Claim, the indemnifying party will not be liable to the
indemnified party for expenses incurred by the indemnified party in connection
with such Claim under this Agreement, other than the indemnified party’s
reasonable costs of investigation or participation in such Claim, and except as
provided below. The indemnified party shall have the right to employ its own
counsel in any such Claim, but the fees and expenses of such counsel incurred
after notice from the indemnifying party of its assumption of the defense of
such Claim shall be at the expense of the indemnified party, unless (i) the
employment of counsel by the indemnified party has been authorized by the
indemnifying party, (ii) the indemnified party shall have reasonably concluded
that there may be a conflict of interest between the indemnifying party and the
indemnified party in the conduct of the defense of such Claim, or (iii) the
indemnifying party shall not in fact have employed counsel to assume the defense
of such Claim, in each of which cases the fees and expenses of the indemnified
party’s counsel shall be paid by the indemnifying party. Neither party shall
have the right to settle any Claim or agree to the entry of any judgment or
other relief without the prior consent of the other party, which consent shall
not be withheld unreasonably; provided that the indemnifying party may settle
any Claim or agree to the entering of any judgment or relief if such settlement,
judgment or relief includes a complete release of the indemnified party from the
Claims at issue.

 

8.3 Additional Rights for Claims of Infringement. Without limitation to any of
the rights and obligations of OSUR and Distributor under Section 8.2 of this
Agreement, if a third party asserts or threatens any Claim asserting: (a) that
any of the manufacture, marketing, sale, use or distribution of the Product
infringes upon, or constitutes a misappropriation of, such third party’s
intellectual property rights in the Territory, then OSUR may, at its option (i)
procure for Distributor a license to continue selling the Product, (ii) modify
such items to make them non-infringing, or (iii) if neither of the foregoing is
commercially practicable, terminate this Agreement with respect to sale of the
infringing item in the jurisdiction in which infringement is asserted.

 

8.4 Change in Design. OSUR may, with the written consent of the Distributor (not
to be unreasonably withheld), improve or modify any feature of the Product or
change in any manner the

 

13



--------------------------------------------------------------------------------

technical specifications, features, design or performance of the Product. OSUR
will use its reasonable efforts to inform the Distributor at least sixty (60)
days in advance of any such changes. OSUR will not be obliged to make any change
or upgrade in any Product shipped to the Distributor prior to the official
introduction of any such change or upgrade. In the event of any change to the
Product hereunder, the Specifications shall be amended to reflect such change
and, as so amended, shall thereafter be deemed to be the Specifications for the
Product under this Agreement. OSUR shall be responsible for obtaining all FDA or
other regulatory approvals, clearances or registrations required in the OTC
Market in the Territory as a result of any change to the Product. Distributor
shall have the right to submit suggested design changes and improvements to OSUR
from time to time. OSUR shall consider such improvement suggestions in good
faith.

 

8.5 Insurance. Distributor represents, warrants, and covenants that during the
Term, it shall maintain general liability insurance, including contractual
liability coverage of all of Distributor’s obligations under this Agreement, and
products liability/completed operations coverage with a minimum aggregate limit
of $10 million and a minimum limit per occurrence of $5 million. Such insurance
shall be evidenced by one or more certificates of insurance delivered to OSUR on
an annual basis, naming OSUR as an additional insured and loss payee, and
providing that OSUR shall receive at least thirty (30) days’ prior written
notice of cancellation or material change of any of the policies underlying such
coverage. Any failure by Distributor to maintain the insurance coverage required
by this Section 8.5 shall be a material breach of this Agreement.

 

9. RECALL; COMPLAINTS; REGULATORY COMPLIANCE.

 

9.1 Recall. Each party shall immediately notify the other in writing should it
become aware of any defect or condition that may render any Product in violation
of any applicable requirement of law or regulation in the Territory or that may
constitute a deviation from the warranties made by OSUR in Section 7.1. Upon the
determination of OSUR to recall the affected Product, OSUR and Distributor shall
carry out any recall or replacement in full compliance with applicable laws and
regulations and in the manner directed by OSUR in as expeditious a manner as
possible and in such a way as to cause the least disruption and to preserve
customer goodwill and the reputation of OSUR and Distributor. OSUR shall
reimburse Distributor in full for all reasonable, direct costs of the recall or
replacement of a Product, but only if the recall or replacement results from a
defect in the manufacture, packaging, or labeling of the Product or from any
OSUR breach of warranty, and not from any action taken or omitted by
Distributor, its Affiliates or entities or persons directly controlled by
Distributor or for which it is legally responsible. The direct costs for which
OSUR shall reimburse Distributor shall be limited to direct and out-of-pocket
costs, such as mailing and printing costs, freight, supervised destruction and
other amounts paid or credited to third parties. OSUR shall have no liability to
Distributor (or others) for indirect costs of the recall or replacement, such as
lost profits, employee time, or overhead.

 

9.2 Consumer Communications and Complaints.

 

9.2.1 Communications. Distributor shall receive, collect, classify and organize
routine communications from consumers, which do not require reporting to FDA.
From time to time, but not less frequently than annually or when reasonably
requested by OSUR, Distributor will provide OSUR with a summary report of such
communications.

 

14



--------------------------------------------------------------------------------

9.2.2 Complaints. Distributor shall notify OSUR promptly of the receipt of any
complaints including any non-serious adverse events or reactions, improper
performance or other performance related communications related to the Product
and shall forward all such complaints, reports, adverse events and reactions to
OSUR along with all related information available to Distributor, as soon as
practicable and in no event later than ten (10) Business Days after receipt by
Distributor; provided that Distributor shall notify OSUR of any deaths or
serious adverse events or reactions within two (2) Business Days after receipt
by Distributor. OSUR shall have primary responsibility for investigating and
responding to all such complaints, adverse events and reactions and reporting,
to the extent required, to FDA. Distributor shall have primary responsibility
for investigating and responding to consumers and the trade. Distributor and
OSUR shall cooperate as necessary and useful, to investigate and respond to all
complaints of any nature. OSUR shall share its investigations and conclusions
with Distributor within 10 Business Days after receipt of a potentially
reportable complaint by OSUR. Information or data (if any) bearing on safety or
performance of the Product in a material respect arising from sales outside the
OTC Market or Territory by OSUR or any licensee or other party authorized by
OSUR shall be summarized and provided to the Distributor as reasonably required
by the mutual interests of the parties, but not less frequently than annually.

 

9.3 Regulatory Compliance. OSUR shall assume all responsibility for compliance
with all regulatory requirements in the Territory for the handling of recalls
and customer complaints, and adverse events and incidents, including, without
limitation, required periodic device listing reports, the preparation of an
Annual Review of Product Quality and adverse reaction reporting, to the extent
required. OSUR and Distributor agree to cooperate and coordinate the logistics
of any recall or field correction with due attention to requirements of the
trade, public relations considerations and regulatory requirements.

 

10. CONFIDENTIALITY AND NON-USE OF INFORMATION.

 

10.1 Confidential Information.

 

10.1.1 Definition of “Confidential Information.” As used in this Agreement, the
term “Confidential Information” shall, subject to Section 10.2 of this
Agreement, mean all technical (including, without limitation, Product
specifications, design, components, compositions and formulations), financial
(including, without limitation, any information obtained under Section 4.9 of
this Agreement), commercial (including, without limitation, customer lists and
identities) or other information of Distributor (or any of Distributor’s
Affiliates) or OSUR (or any of OSUR’s Affiliates), as applicable, irrespective
of the form of communication and whether or not disclosed prior to or after the
Effective Date, other than information that was generally known or otherwise
generally available to the public or the industry before disclosure to the other
party, or information that becomes generally known to the public or the industry
after such disclosure through no wrongful act or omission of the receiving
party. Failure to mark or otherwise identify any information as confidential or
proprietary shall not adversely affect its status as “Confidential Information.”

 

10.1.2 Obligations of Confidentiality and Non-Use.

 

(a) During the Term and at all times thereafter, neither Distributor nor OSUR
shall disclose any of the other party’s Confidential Information. The foregoing
shall not

 

15



--------------------------------------------------------------------------------

prohibit disclosures: (i) made to such party’s employees, agents or advisors who
have a “need to know” the other party’s Confidential Information to the extent
necessary to perform such party’s duties and obligations, or to enforce such
party’s rights, under this Agreement; or (ii) compelled to be made by any
requirement of law or pursuant to any legal or investigative proceeding before
any court, or governmental or regulatory authority, agency or commission so long
as the party so compelled to make disclosure of Confidential Information
pertaining to the other party provides prior written notice to such other party
and uses its commercially reasonable efforts to cooperate with such other party
to obtain a protective order or other similar determination with respect to such
Confidential Information.

 

(b) During the Term and at all times thereafter, Distributor and OSUR shall not
use any of the other party’s Confidential Information for its own direct or
indirect benefit, or the direct or indirect benefit of any third party, except
that each of Distributor and OSUR may use the other party’s Confidential
Information to the extent necessary to perform its duties and obligations, or to
enforce such party’s rights, under this Agreement.

 

(c) Each of Distributor and OSUR shall (i) take reasonable steps, whether by
instruction, agreement, or otherwise, to cause its employees, agents and
advisors who may have access to Confidential Information of the other party, to
comply with its obligations under this Section 10 and (ii) shall be liable for
the breach of this Section 10 by any of its employees, agents or advisors who
may have access to Confidential Information of the other party.

 

10.2 Exceptions. Confidential Information shall not include information that:
(a) is available from governmental agencies under the United States Freedom of
Information Act; (b) a party can prove on the basis of the written record, was
known by the receiving party at time of disclosure; (c) the receiving party can
prove on the basis of the written record to have been independently developed
for the receiving party after the time of disclosure by employees or third
parties who have not had access to corresponding Confidential Information; or
(d) was received by the receiving party, without restriction, from a third party
not under any obligation to the other party not to disclose it and otherwise not
in violation of the other party’s rights.

 

10.3 Remedies. Any breach of the restrictions contained in this Section 10 by
either Distributor or OSUR is a material breach of this Agreement, which may
cause irreparable harm to the other party entitling such other party to
injunctive relief in addition to all other legal remedies.

 

10.4 Press Release. The parties acknowledge that it is their intention to issue
a press release concerning the execution of this Agreement. The parties shall
cooperate in the preparation of such a release, which shall be subject to
approval (not to be unreasonably withheld or delayed) of both parties.

 

11. TERM AND TERMINATION.

 

11.1 Term. The term of this Agreement shall begin on the Effective Date and end
on the last day of the fifth Contract Year or on such earlier date as this
Agreement may be terminated pursuant to Section 11.2 of this Agreement (the
“Initial Term”). Thereafter, this Agreement shall automatically be renewed for
successive periods of one (1) year each (each, a “Renewal Term,” and together
with the Initial Term, the “Term”) so long as Distributor has met its minimum
purchase commitment under Section 6.2 for each Contract Year.

 

16



--------------------------------------------------------------------------------

11.2 Termination.

 

11.2.1 By Reason of Material Breach. This Agreement may be terminated by either
Distributor or OSUR upon notice if the other party materially breaches any term
or condition of this Agreement (other than a breach covered by Section 11.2.2)
and fails to remedy the breach within thirty (30) days after being given notice
thereof.

 

11.2.2 By Reason of Failure to Pay Amounts Owing. Either OSUR or Distributor
shall have the right to terminate this Agreement if the other party shall have
failed to pay timely any amounts due under this Agreement which nonpayment has
not been cured within thirty (30) days of receipt of notice thereof.

 

11.2.3 Failure to Meet Minimum Purchase Commitments. If Distributor fails to
order, accept delivery and pay for the volume of Products identified in Section
6.2 as the minimum purchase commitment for any Contract Year, then OSUR shall
have the right at any time to convert Distributor’s rights hereunder to
non-exclusive rights by giving Distributor written notice of such action at
least thirty (30) days prior to the effective date of such action. If
Distributor fails to order, accept delivery and pay for at least 150,000 Units
of the Products in any Contract Year, then OSUR shall have the right to then
terminate this Agreement by giving Distributor written notice of such action at
least thirty (30) days prior to the effective date of such action.

 

11.2.4 By Reason of Bankruptcy or Similar Proceedings. This Agreement may be
terminated in its entirety by either party upon notice if the other party: (a)
becomes the subject of any voluntary or involuntary proceeding under the U.S.
Bankruptcy Code or state insolvency proceeding and such proceeding is not
terminated within sixty (60) days of its commencement; or (b) ceases to be
actively engaged in business.

 

11.2.5 By Reason of Insurance Changes. If (i) OSUR experiences a material
increase in the cost of obtaining or maintaining liability insurance coverage as
a direct consequence of losses related to the sale or distribution of Product
into the OTC Market and Distributor does not agree to an increase in the Price
to reimburse OSUR for such increased costs, then OSUR shall have the right to
terminate this Agreement upon not less than one hundred eighty (180) days
written notice to Distributor, or (ii) OSUR is no longer able to obtain or
maintain liability insurance coverage as a result of this Agreement or the sale
or distribution of Product into the OTC Market, then OSUR shall have the right
to terminate this Agreement immediately upon written notice to Distributor.

 

11.3 Effect of Termination.

 

11.3.1 Subsisting Obligations. Termination or expiration of this Agreement shall
not relieve the parties of any obligation arising prior to the effective date of
such termination or expiration and shall not constitute a waiver of any right of
the parties under this Agreement as a result of breach or default.

 

11.3.2 Remedies Upon Breach. If this Agreement is validly terminated by either
Distributor or OSUR pursuant to Section 11.2. of this Agreement, then subject to
the limitations set forth in Sections 7.2, 7.3 and 12.5 of this Agreement, any
and all rights and remedies available to the non-breaching party, whether under
this Agreement, at law or in equity shall be preserved and survive the
termination of this Agreement.

 

17



--------------------------------------------------------------------------------

11.3.3 Return of Confidential Information. Upon expiration of this Agreement or
its termination by either party, each party, as the other may direct, shall
destroy or return to the other promptly all tangible materials provided to it by
the other that embody the other’s Confidential Information and shall erase or
delete all such Confidential Information embodied in any magnetic, optical or
similar medium or stored or maintained on any information storage or retrieval
device, and shall provide an officer’s certificate regarding such destruction,
return, erasure or deletion. Notwithstanding the foregoing, and subject to the
provisions set forth in Section 10 of this Agreement, each party’s outside legal
counsel may retain one (1) copy of such materials for archival purposes.

 

11.3.4 Inventory. Following expiration of this Agreement or its termination by
either party, (i) Distributor may continue selling any inventory of Product
remaining in its possession for a period of six (6) months after such expiration
or termination and (ii) OSUR may complete, or cause the Assembly Contractor to
complete, assembly of Product with its or the Assembly Contractor’s remaining
inventory of components and Distributor shall purchase such Product and any
other finished Product inventory held by OSUR or the Assembly Contractor at the
Price set forth therein and, at OSUR’s request, all remaining components not
then assembled into Product remaining in OSUR’s or the Assembly Contractor’s
inventory at OSUR’s cost therefor and Distributor may sell such Product and
components without limitation as to time.

 

11.3.5 Survival. The following Sections shall survive expiration or termination
of this Agreement for any reason: Section 1, 2.3 (last sentence only), 4.3,
4.4.1, 4.4.3, 4.8, 4.9, 5.3, 5.4, 7, 8, 9, 10, 11.3, and 12.

 

12. GENERAL PROVISIONS.

 

12.1 Currency. All amounts payable under this Agreement shall be paid in U.S.
dollars, unless otherwise agreed in writing.

 

12.2 Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the Commonwealth of Pennsylvania,
without reference to conflict of laws principles of any jurisdiction.

 

12.3 Force Majeure. Notwithstanding anything to the contrary set forth herein,
neither party shall be liable in damages, nor shall either party have the right
to terminate this Agreement for any delay or default in performing any
obligation hereunder, if such delay or default is caused by conditions beyond
the control of the relevant party, including but not limited to, acts of God,
governmental restrictions or regulations, wars or insurrections, strikes, fire,
floods, work-stoppages, lack of materials, and unforeseen occurrences or other
occurrences beyond the control of the affected party; provided, however, that
the party so affected shall employ such reasonable actions to avoid or to remove
such cause of non-performance, and shall continue performance under this
Agreement with the utmost dispatch whenever the relevant cause is abated; and
further provided that if either party is unable to fulfill any relevant
obligation under this Agreement due to any such cause, and this situation
continues for a period of ninety (90) days, then the other party hereto shall
have the right to terminate this Agreement by written notice.

 

18



--------------------------------------------------------------------------------

12.4 Assignment. This Agreement may not be assigned or otherwise transferred,
nor may any right or obligation under this Agreement be assigned or transferred,
by either of Distributor or OSUR to a third party without the prior written
consent of the other party, which consent shall not be unreasonably withheld;
provided, that either of Distributor or OSUR may transfer or assign its rights
and obligations under this Agreement without consent to a successor to all or
substantially all of its business or assets, whether by sale, merger, operation
of law or otherwise or to the successor by purchase or otherwise of such party’s
line of business to which this Agreement relates.

 

12.5 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE FOR ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES ARISING IN ANY WAY OUT OF THIS
AGREEMENT, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, INCLUDING, WITHOUT
LIMITATION, PUNITIVE DAMAGES, LOST PROFITS AND THE COST OF REPLACEMENT PRODUCT
OR GOODS. THIS LIMITATION WILL APPLY EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGE. NOTHING IN THIS SECTION 12.5 SHALL PRECLUDE THE
INCLUSION OF SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES INCURRED BY
ANY PARTY ENTITLED TO INDEMNIFICATION UNDER SECTION 8.2 OF THIS AGREEMENT IN
CONNECTION WITH ANY THIRD PARTY CLAIM, SUIT OR ACTION AGAINST SUCH PARTY WITHIN
THE AMOUNT OF LOSSES INCURRED AS A RESULT OF SUCH THIRD PARTY CLAIM OR ACTION.

 

12.6 No Third Party Beneficiaries. Distributor and OSUR intend that only
Distributor and OSUR will benefit from, and are entitled to enforce the
provisions of, this Agreement. No third party beneficiary is intended under this
Agreement.

 

12.7 Modifications; Waiver. No modification to this Agreement shall be effective
unless such modification is in a writing, which is signed by a duly authorized
representative of each of Distributor and OSUR. No waiver of any rights or
breach or default under this Agreement shall be effective unless assented to in
writing by the party to be charged with such waiver. The waiver of any breach or
default shall not constitute a waiver of any other right hereunder or any
subsequent breach or default.

 

12.8 Notices. Any required notices under this Agreement shall be given in
writing at the address of each party set forth above, or to such other address
as either party may substitute by written notice to the other in the manner
contemplated in this Section 12.8, and shall be deemed given (a) when personally
delivered; (b) if sent by recognized overnight courier service, on the next
business day after deposit with such courier, properly addressed and fee
prepaid; (c) if sent by U.S. certified mail, return receipt requested, on the
fourth (4th) Business Day after deposit in the U.S. mail, properly addressed and
postage prepaid; or (d) if sent by facsimile, upon and after the receipt of a
machine-generated written confirmation report corresponding to the notice given
evidencing the proper facsimile number of the receiving party, provided a copy
of such notice is also sent by regular first-class U.S. mail. All notices shall
be sent to the attention of the recipient’s president.

 

12.9 Descriptive Headings. The headings of the several sections of this
Agreement are intended for convenience of reference only and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement.

 

19



--------------------------------------------------------------------------------

12.10 Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without such
provision; provided that this severability provision shall not be effective if
it materially changes the economic benefit of this Agreement to either
Distributor or OSUR.

 

12.11 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument. A facsimile transmission of a signed original shall
have the same effect as delivery of the signed original.

 

12.12 Expenses. Except as otherwise expressly set forth in this Agreement,
Distributor and OSUR shall bear their own respective expenses incident to the
preparation, negotiation, execution and delivery of this Agreement and to the
performance of their respective obligations under this Agreement.

 

12.13 Alternate Dispute Resolution.

 

12.13.1 Agreement to utilize Alternate Dispute Resolution . Except for matters
which relate to the enforcement of Section 10 of this Agreement, which matters
shall not be required to be submitted to mediation or arbitration, any
controversy or claim between Distributor and OSUR arising out of or relating to
this Agreement, or any breach of this Agreement, including without limitation,
any claim that this Agreement, or any part thereof, is invalid, illegal or
otherwise voidable or void, shall be submitted to neutral third party dispute
resolution in the form of mediation before a mutually selected and agreed upon
mediator who shall be neutral and experienced in the type of business
contemplated herein. Should the parties be unable to agree on a mediator or
should mediation fail, the parties shall then submit the dispute to arbitration
before and in accordance with the then current commercial arbitration rules of
the American Arbitration Association. Judgment upon an arbitration award may be
entered in any court having competent jurisdiction and shall be binding, final
and non-appealable. No punitive or exemplary damages shall be awarded against
either Distributor or OSUR. This Section 12.13.1 shall be deemed to be
self-executing, and in the event either party fails to appear at any properly
noticed arbitration proceeding, an award may be entered against such party
notwithstanding said failure to appear. Such arbitration shall take place in a
neutral location as the parties may mutually agree. Each party shall bear its
own costs incurred in connection with the mediation or arbitration proceeding.

 

12.13.2 Right to Seek Injunctive Relief Preserved. Nothing in the Agreement
shall be construed as limiting or precluding either party from bringing any
action in any court of competent jurisdiction for injunctive or other
extraordinary relief as such party deems necessary or appropriate to compel the
other party to comply with its obligations under Section 10 of this Agreement.

 

12.14 Entire Agreement. This Agreement constitutes the entire and exclusive
agreement and understanding between Distributor and OSUR with respect to the
subject matter of this Agreement, and supersedes and cancels all previous
negotiations, agreements, and commitments, whether oral or in writing, in
respect to the subject matter of this Agreement.

 

[The remainder of this page left blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized officers of OSUR and
Distributor, respectively, hereby execute this Agreement on the date first above
written on behalf of OSUR and Distributor, respectively.

 

ORASURE TECHNOLOGIES, INC.

By:

 

/s/ Mike Gausling

--------------------------------------------------------------------------------

Print Name:

 

Mike Gausling

Title:

 

President and CEO

MEDTECH HOLDINGS, INC.

By:

 

/s/ Peter J. Anderson

--------------------------------------------------------------------------------

Print Name:

 

Peter J. Anderson

Title:

 

CFO

 

21



--------------------------------------------------------------------------------

Exhibit 1.11

 

Product Specifications

 

Document Attached

 

22



--------------------------------------------------------------------------------

Product Specifications

 

1 “Unit” of Product shall consist of:

 

Supplied by OSUR:

 

  • 1 110ml aluminum canister filled with 80 ml of Cryogenic gas mixture,
printed in 4 colors (drawing enclosed).

 

  • 12 5-mm foam applicators packaged in a transparent zip lock bag (drawing
enclosed)

 

Supplied by Distributor:

 

  • 1 white virgin sulphate cardboard box (18 points) printed in 4 colors

Artwork and labeling to be approved by OSUR

 

  • 1 instructions for use leaflet printed in 4 colors

Content to be approved by OSUR

 

  • 1 shipping case (corrugated carton)

 

  • 1 shipping case label Artwork and content to be approved by OSUR

 

  • 2 transparent tamper evidence labels for the lids of the box (if required)

 

  • 1 anti theft detector

 

(Drawings Omitted)

 

23



--------------------------------------------------------------------------------

Exhibit 2.4

 

Countries outside the United States where the Histofreezer® wart removal system
is sold:

 

Belgium

The Netherlands

Finland

Sweden

Norway

Denmark

Iceland

Germany

Austria

Switzerland

France

Spain

Portugal

Italy

Turkey

UK

Ireland

Greece

Romania

Slovenia

Cyprus

South Africa

Australia

Hong Kong

Singapore

South Korea

China

Israel

Mexico

Brazil

 

24